DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (U.S. Pat. No. 10,787,165).
Regarding claims 1-5, Park discloses a control system for a hybrid vehicle provided with an internal combustion engine and an electric motor, wherein a variable restriction zone (fig. 4 green zone), for which a restricted period and a permitted period are set in advance (col. 6, lines 42-56), is provided in advance, the operation of the internal combustion engine is restricted within the variable restriction zone during the restricted period, and the operation of the internal combustion engine is permitted within the variable restriction zone during the permitted period, the control system comprising: 
a driving control unit configured to, when it is determined that the hybrid vehicle is located within the variable restriction zone during the restricted period, restrict the operation of the internal combustion engine and operate the electric motor so as to drive the hybrid vehicle (s1230 and s1240a); and 
a SOC control unit configured to, when it is determined that a time from a current timing, at which the hybrid vehicle is located outside the variable restriction zone or within the variable restriction zone during the permitted period, to a position start timing, at which the hybrid vehicle starts to be located within the variable restriction zone during the restricted period, is shorter than a predetermined set time, increase the rate of increase of an SOC of a battery of the hybrid vehicle or decrease the rate of decrease of the SOC, when compared with a case in which it is determined that the time from the current timing to the position start timing is longer than the set time (s1250 and s1270 the more areas allocated for charging the more decrease to the rate of decrease of the SOC).
Regarding claim 2 which depends from claim 1, Park discloses wherein the set time is set so that the SOC reaches a required SOC value at the position start timing (s1280 and col. 4, lines 9-15).
Regarding claim 3 which depends from claim 2, Park discloses wherein the required SOC value is an SOC required for the movement of the hybrid vehicle to a position at which the SOC can be increased, after the hybrid vehicle is located within the variable restriction zone during the restricted period, without the SOC falling below a lower limit value (fig. 9 shows a buffer zone).
Regarding claim 4 which depends from claim 1, Park discloses wherein when it is determined that the time from the current timing to the position start timing is longer than the set time, an SOC increase promoting control for promoting an increase of the SOC or an SOC reduction limiting control for limiting a decrease of the SOC is not executed, and after that, when it is determined that the time from the current timing to the position start timing has reached the set time, the SOC increase promoting control or the SOC reduction limiting control is executed until the hybrid vehicle is located within the variable restriction zone during the restricted period (s1280).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747